                                                                   Case 2:16-cv-00764-GMN-GWF Document 94 Filed 03/28/19 Page 1 of 4


                                                              1     LIPSON NEILSON P.C.
                                                                    J. WILLIAM EBERT, ESQ.
                                                              2     Nevada Bar No. 2697
                                                                    KAREN KAO, ESQ.
                                                              3     Nevada Bar No. 14386
                                                                    9900 Covington Cross Drive, Suite 120
                                                              4     Las Vegas, Nevada 89144
                                                                    (702) 382-1500 - Telephone
                                                              5     (702) 382-1512 - Facsimile
                                                                    bebert@lipsonneilson.com
                                                              6     kkao@lipsonneilson.com

                                                              7     Attorneys for Defendant Azure Manor / Rancho De Paz
                                                                    Homeowners Association
                                                              8
                                                                                             UNITED STATES DISTRICT COURT
                                                              9
                                                                                                   DISTRICT OF NEVADA
                                                              10

                                                              11    BANK OF AMERICA, N.A.,                        CASE NO.: 2:16-cv-00764-GMN-GWF

                                                              12                      Plaintiff,
                                                                                                                  STIPULATION AND ORDER TO
                      9900 Covington Cross Drive, Suite 120




                                                              13    vs.                                           EXTEND TIME TO FILE RESPONSE
                       (702) 382-1500 FAX: (702) 382-1512




                                                                                                                  TO BANK OF AMERICA N.A.’S
Lipson Neilson P.C.
                             Las Vegas, Nevada 89144




                                                              14    AZURE MANOR/RANCHO DE PAZ                     MOTION TO RECONSIDER
                                                                    HOMEOWNERS ASSOCIATION; SFR                   [ECF NO. 93]
                                                              15    INVESTMENTS POOL 1, LLC; and ALESSI
                                                                    & KOENIG, LLC,                                (First Request)
                                                              16
                                                                                      Defendants.
                                                              17

                                                              18    SFR INVESTMENTS POOL 1, LLC,
                                                              19                     Counter/Cross Claimant,
                                                              20    vs.
                                                              21    BANK OF AMERICA, N.A.; and CHARLES
                                                                    G. CAMPBELL II, an individual,
                                                              22
                                                                                    Counter/Cross Defendants.
                                                              23

                                                              24
                                                                           Defendant AZURE MANOR RANCHO DE PAZ HOMEOWNERS ASSOCIATION
                                                              25
                                                                    (“HOA”), Defendant SFR INVESTMENTS POOL 1, LLC, (“SFR”) and Plaintiff BANK OF
                                                              26
                                                                    AMERICA, N.A., by and through their respective counsel hereby agree and stipulate as
                                                              27
                                                                    follows:
                                                              28

                                                                                                        Page 1 of 4
                                                                   Case 2:16-cv-00764-GMN-GWF Document 94 Filed 03/28/19 Page 2 of 4


                                                              1           IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendants

                                                              2     HOA and SFR to Respond to Plaintiff BANK OF AMERICA, N.A.’s Motion to Reconsider

                                                              3     shall be extended to April 4, 2019.

                                                              4           This is the first extension to which the parties have sought regarding these

                                                              5     motions. The HOA’s and SFR’s Response was originally due on March 28, 2019. The

                                                              6     HOA and SFR seek additional time due to the press of business as counsel has

                                                              7     deadlines in this matter as well as other cases. This extension is not intended to delay

                                                              8     these proceedings and granting HOA’s request will not prejudice any party.

                                                              9           DATED this     28th   day March, 2019.

                                                              10    LIPSON NEILSON P.C.                            AKERMAN, LLP
                                                              11
                                                                            /s/ Karen Kao
                                                              12    By: ____________________________               By: _/s/ Donna M. Wittig__________
                                                                    J. William Ebert, Esq. (Bar No. 2697)          Ariel E. Stern, Esq. (Bar No. 8276)
                      9900 Covington Cross Drive, Suite 120




                                                              13    Karen Kao, Esq. (Bar No. 14386)                Donna M. Wittig, Esq. (Bar No. 11015)
                       (702) 382-1500 FAX: (702) 382-1512




                                                                    9900 Covington Cross Dr., Suite 120            1635 Village Center Circle, Ste 200
Lipson Neilson P.C.
                             Las Vegas, Nevada 89144




                                                              14    Las Vegas, NV 89144                            Las Vegas, NV 89144
                                                                    702-382-1500                                   702-634-5000
                                                              15

                                                              16    Attorneys for Defendant Azure                  Attorneys for Plaintiff Bank of America,
                                                                    Manor/Rancho de Paz Homeowners                 N.A.
                                                              17    Association

                                                              18
                                                                    KIM GILBERT EBRON
                                                              19
                                                                    By: ___/s/ Karen L. Hanks__________
                                                              20
                                                                    Diana S. Ebron, Esq. (Bar No. 10580)
                                                              21    Jacqueline A. Gilbert, Esq. (Bar No. 10593)
                                                                    Karen L. Hanks, Esq. (Bar No. 9578)
                                                              22    7625 Dean Martin Drive, Suite 110
                                                                    Las Vegas, NV 89139
                                                              23    702-485-3300
                                                              24
                                                                    Attorneys for SFR Investments Pool 1, LLC
                                                              25

                                                              26
                                                              27

                                                              28

                                                                                                          Page 2 of 4
                                                                   Case 2:16-cv-00764-GMN-GWF Document 94 Filed 03/28/19 Page 3 of 4


                                                              1                                     Case No.: 2:16-cv-00764-GMN-GWF
                                                                                                    Bank of America, N.A. v. Azure Manor/Rancho de Paz et al.
                                                              2                                     Stipulation & Order to Extend Time to File Response to
                                                                                                    Bank of America, N.A.’s Motion to Reconsider Order
                                                              3

                                                              4

                                                              5                                                ORDER

                                                              6     IT IS SO ORDERED.
                                                              7

                                                              8

                                                              9                 1
                                                                    DATED this _____ day of April, 2019.           ________________________________
                                                                                                                   Gloria M. Navarro, Chief Judge
                                                              10
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                              11

                                                              12
                      9900 Covington Cross Drive, Suite 120




                                                              13
                       (702) 382-1500 FAX: (702) 382-1512
Lipson Neilson P.C.
                             Las Vegas, Nevada 89144




                                                              14

                                                              15
                                                                    Submitted by:
                                                              16
                                                                    LIPSON NEILSON P.C.
                                                              17

                                                              18    By:     /s/ Karen Kao
                                                                          J. WILLIAM EBERT, ESQ.
                                                              19          Nevada Bar No. 2697
                                                                          KAREN KAO, ESQ.
                                                              20          Nevada Bar No. 14386
                                                                          9900 Covington Cross Drive, Suite 120
                                                              21          Las Vegas, NV 89144
                                                                          (702) 382-1500
                                                              22
                                                                          Attorneys for Defendant Azure Manor/Rancho de Paz Homeowners’ Association
                                                              23

                                                              24

                                                              25

                                                              26
                                                              27

                                                              28

                                                                                                           Page 3 of 4
                                                                   Case 2:16-cv-00764-GMN-GWF Document 94 Filed 03/28/19 Page 4 of 4


                                                              1
                                                                                                  CERTIFICATE OF SERVICE
                                                              2
                                                                           I hereby certify that on the 28th     day   of March, 2019, service of the foregoing
                                                              3
                                                                    STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO BANK OF
                                                              4
                                                                    AMERICA’S MOTION FOR RECONSIDERATION was made pursuant to FRCP 5(b)
                                                              5
                                                                    and electronically transmitted to the Clerk's Office using the CM/ECF system for filing
                                                              6
                                                                    and transmittal to all interested parties:
                                                              7

                                                              8     Ariel E. Stern, Esq.
                                                                    Donna M. Wittig, Esq.
                                                              9     AKERMAN LLP
                                                                    1635 Village Center Circle, Ste 200
                                                              10    Las Vegas, NV 89144
                                                                    Attorneys for Plaintiff Bank of America
                                                              11
                                                                    Diana S. Ebron, Esq.
                                                              12    Jacqueline A. Gilbert, Esq.
                                                                    Karen L. Hanks, Esq.
                      9900 Covington Cross Drive, Suite 120




                                                              13
                       (702) 382-1500 FAX: (702) 382-1512




                                                                    KIM GILBERT EBRON
Lipson Neilson P.C.
                             Las Vegas, Nevada 89144




                                                              14    7625 Dean Martin Drive, Suite 110
                                                                    Las Vegas, NV 89139
                                                              15
                                                                    Attorneys for SFR Investments Pool 1, LLC
                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26
                                                              27

                                                              28

                                                                                                              Page 4 of 4
